Case: 6:17-cr-00042-CHB-HAI Doc #: 68 Filed: 07/16/20 Page: 1 of 1 - Page ID#: 206




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

  UNITED STATES OF AMERICA,                        )
                                                   )
            Plaintiff,                             )     Criminal Action No. 6:17-CR-042-CHB-2
                                                   )
  v.                                               )
                                                   )      ORDER GRANTING SEALED
  JASON T. CASTENIR,                               )     MOTION FOR LEAVE TO SEAL A
                                                   )             DOCUMENT
            Defendant.                             )

                                       ***   ***       ***   ***
       This matter is before the Court on the Defendant’s Sealed Motion for Leave to Seal a

Document [R. 67]. The Court having considered the motion and being otherwise sufficiently

advised,

       IT IS HEREBY ORDERED as follows:

       1.        The Defendant’s Sealed Motion for Leave to Seal a Document [R. 67] is

GRANTED.

       This the 16th day of July, 2020.




                                               -1-
